Citation Nr: 1231877	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.

2.  Entitlement to an evaluation in excess of 30 percent for a right ankle disability, diagnosed as degenerative joint disease.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee disability, diagnosed as patellofemoral arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, diagnosed as patellofemoral arthritis.

5.  Entitlement to an initial evaluation in excess of 10 percent for a right foot disability, diagnosed as osteoarthritis.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1995.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Des Moines, Iowa, Regional Office (RO).

The issues of (1) entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability; (2) entitlement to an evaluation in excess of 30 percent for a right ankle disability, diagnosed as degenerative joint disease; (3) entitlement to an evaluation in excess of 10 percent for a left knee disability, diagnosed as patellofemoral arthritis; (4) entitlement to an evaluation in excess of 10 percent for a right knee disability, diagnosed as patellofemoral arthritis; and (5) entitlement to an initial evaluation in excess of 10 percent for a right foot disability, diagnosed as osteoarthritis, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for a left ankle disability, to include as secondary to a service-connected disability, in a rating decision dated February 2006.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

2.  The evidence submitted since the February 2006 rating decision includes additional VA treatment records, lay statements, and hearing testimony.  

3.  The evidence submitted since the February 2006 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, with VA's assistance.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is entitled to service connection for a left ankle disability, to include as secondary to a service-connected disability.  The Veteran originally filed a service connection claim for a left ankle disability, to include as secondary to a service-connected disability, in July 2005.  The RO denied the Veteran's claim in a rating decision dated February 2006 on the grounds that the currently diagnosed left ankle disability was not related to the service-connected bilateral knee disability or to any event in service.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen the claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, in June 2007.  The RO reopened the Veteran's service connection claim in a rating decision dated January 2008, but denied the claim on the merits, noting that the currently diagnosed left ankle disability was not related to the service-connected right ankle disability or any event in service.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the February 2006 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).
 
The evidence of record at the time of the February 2006 RO rating decision consisted of service treatment records, service personnel records, and VA treatment and examination reports.  Service treatment records were negative for a diagnosis of or treatment for a left ankle disability.  Likewise, VA examinations performed in December 1995, April 1996, September 1998, February 2000, February 2001, and September 2002 did not assess the Veteran's left ankle.

The Veteran was afforded a VA joints examination in November 2005.  According to the Veteran, he developed problems with his left ankle as a consequence of his service-connected orthopedic disabilities.  X-rays of the left foot and ankle were interpreted to show evidence of mild talonavicular arthritic changes.  The examiner opined that the Veteran's left ankle complaints were unrelated to the Veteran's service-connected right ankle disability.  The examiner also expressed the opinion that the Veteran's left ankle disability was neither secondary to nor aggravated by the service-connected right ankle disability.  In reaching this conclusion, the examiner relied on his expertise as an orthopedic surgeon and an assessment that the Veteran's gait abnormality, claimed as a limp, was overstated.  

The Veteran was afforded another VA joints examination in January 2006.  This examination was conducted by the same examiner who performed the November 2005 VA examination.  The examiner reiterated the opinion that the Veteran's left ankle disability was not related or secondary to or aggravated by the service-connected right ankle disability because the Veteran did not walk with an appreciable limp.  The examiner expressed a similar opinion with respect to the relationship between the left ankle disability and service-connected left knee disability.  In addition, the examiner described the severity of the Veteran's service-connected left knee disability as "mild."       

The evidence submitted subsequent to the February 2006 RO rating decision includes additional VA treatment records, lay statements, and hearing testimony.  The Veteran submitted a statement in support of the current claim in November 2007.  According to the Veteran, he was told by his VA providers that the severity of his service-connected right ankle disability caused problems for his left ankle.  In December 2008, the Veteran stated that he walked with a severe limp for the past several years.  He also attributed his ankle problems to his in-service physical training regimen.  The Veteran also submitted statements in January 2009 in which he attributed his currently diagnosed left ankle disability to service, including his physical training activities, or to his service-connected right ankle or bilateral knee disabilities.  

The Veteran's service buddy, W.B., submitted a statement in support of the Veteran's claim dated February 2009.  Specifically, W.B. stated that the Veteran's ability to run or walk steadily deteriorated over the years since retirement from service.  W.B. indicated that there were days that the Veteran was unable to walk due to pain in his ankles.  In turn, these limitations affected the Veteran's employment.  The Veteran also reiterated in March 2011 that his VA physician attributed his left ankle disability at least in part to his altered gait which resulted from the service-connected right ankle disability.

The Veteran testified before the Board in April 2012.  Specifically, the Veteran indicated that he experienced decreased painful movement in the left ankle.  The Veteran also expressed the opinion that he had problems with the left ankle since service, but rarely went to a doctor.  However, the Veteran stated that he wore ACE bandages or elastic wraps in service for ankle support.  Further, the Veteran testified that he was encouraged to stop running in service given the severity of his condition.  The Veteran also attributed his currently diagnosed left ankle disability at least in part to his service-connected right ankle or bilateral knee disability, noting that he altered his gait to avoid putting pressure on the left ankle.  His functional limitations also interfered with his employment.  

The Veteran's claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, was previously denied on the grounds that it was not related to a service-connected disability or to any event in service.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include lay statements, hearing testimony, and VA treatment records, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Shade, 24 Vet. App at 116-18; Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Accordingly, the claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, is reopened.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, is granted to this extent only.


REMAND

I.  Service Connection Claim 

As noted above, the Board has reopened the Veteran's claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.  Therefore, the Veteran must be afforded a VA examination on remand to determine the etiology of this disability and its relationship to service or a service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  The RO must also provide the Veteran with complete notice of the information and evidence needed to substantiate his service connection claim for a left ankle disability on a secondary basis, to include as secondary to a service-connected disability.  

II.  Increased Rating Claims

The RO granted service connection for right ankle sprain and left and right knee chondromalacia patella in a rating decision dated March 1996.  The RO evaluated the Veteran's right ankle disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 based on limitation of motion of the ankle.  The RO also assigned separate non-compensable ratings for the Veteran's left and right knee chondromalacia patella under 38 C.F.R. § 4.71a, Diagnostic Code 5257 based on recurrent subluxation or lateral instability.  The effective date of the grant of these benefits was November 1, 1995.  Rating decisions dated January 1999 and June 2000 re-characterized the Veteran's right ankle disability as degenerative joint disease and continued the 10 percent evaluation under Diagnostic Code 5271.  In June 2001, the RO increased the Veteran's disability evaluation for right ankle degenerative joint disease to 20 percent under Diagnostic Code 5271, effective December 6, 2000.  

The RO subsequently issued a rating decision in October 2002, in which it increased the disability rating for the Veteran's right ankle disability to 30 percent under Diagnostic Code 5271, effective August 14, 2001.  The RO acknowledged that the highest schedular rating available under Diagnostic Code 5271 was 20 percent.  However, citing to DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), the RO increased the Veteran's disability rating to 30 percent to account for the Veteran's subjective complaints of pain as well as the objective findings related to additional loss of range of motion with repetitive use found on examination.  The RO also found that extraschedular consideration of this disability was not warranted. 

In February 2006, the RO re-characterized the Veteran's bilateral knee disability as patellofemoral arthritis and increased the Veteran's disability rating to 10 percent for each knee, effective August 1, 2005.  Notably, the Veteran's right knee continued to be evaluated under Diagnostic Code 5257, while the left knee was evaluated based on traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The RO continued the Veteran's 30 percent evaluation for right ankle degenerative arthritis under Diagnostic Code 5257.  Similarly, the RO continued the Veteran's disability ratings for his right ankle and bilateral knee disability in the January 2008 rating decision currently on appeal.  In that same rating decision, the RO granted service connection for a right foot disability, diagnosed as osteoarthritis, to include as associated with right ankle degenerative joint disease.  The RO evaluated this disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5284.  The hyphenated code was intended to show that the Veteran's right foot disability is traumatic arthritis under Diagnostic Code 5010 and the residual condition is a moderate foot injury under Diagnostic Code 5284.  38 C.F.R. § 4.27 (2011).  

The Veteran was afforded VA examinations in connection with these claims in September 2007, June 2009, and February 2011.  A review of these examination reports reflected continued deterioration, both in terms of objective findings and subjective complaints, of the Veteran's service-connected right ankle, and left and right knee disabilities.  Range of motion of the right ankle and foot, in particular, showed almost complete anatomical fusion or ankylosis.  Moreover, the Veteran testified in April 2012 that the condition of these service-connected disabilities had become worse and interfered with his employment.  The Veteran also stated that he was unsure how much longer he would be able to work given the severity of these service-connected disabilities.  In light of the foregoing, the Veteran must be afforded a new VA examination on remand to assess the severity of his service-connected right ankle disability, bilateral knee disability, and right foot disability.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from March 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must provide the Veteran notice of the information and evidence needed to substantiate his service connection claim for a left ankle disability, to include as secondary to a service-connected disability.

3.  After the above development is completed, the Veteran must be afforded a VA examination to determine whether his currently diagnosed left ankle disability is related to his military service or to a service-connected disorder.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and other lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed left ankle disability is related to the Veteran's active service or any incident therein.  In reaching this conclusion, the examiner must comment on the significance, if any, of the Veteran's in-service physical training regimen.  Additionally, the examiner must provide an opinion as to whether the currently diagnosed left ankle disability is proximately due to or aggravated by the Veteran's service-connected right ankle, right foot, and/or bilateral knee disability.  Please note: the examiner must provide an opinion with respect to each of the listed service-connected orthopedic disabilities. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected right ankle disability.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's service-connected right ankle disability.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements and other lay statements of record, the examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected right ankle disability.  The examiner must determine the range of motion of the Veteran's right ankle, in degrees, using a goniometer and noting by comparison the normal range of motion of the ankle, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right ankle disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right ankle, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right ankle disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right ankle disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right ankle disability.  

In addition, the examiner must indicate whether the service-connected right ankle disability is manifested by ankylosis.  In reaching this conclusion, the examiner must comment on the findings contained in the September 2007 and February 2011 VA examination reports regarding the functional equivalent of anatomical fusion and/or ankylosis.  The examiner must also comment on the significance, if any, of the frequency and intensity of the Veteran's daily exercise regimen as reported in the September 2007 VA examination report and the December 2011 VA nutrition note.  If evidence of ankylosis is found, the examiner must state whether the ankylosis resulted in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  The report prepared must be typed.

5. The Veteran must be afforded a VA examination to determine the current severity of his service-connected bilateral knee disability.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's service-connected bilateral knee disability.   Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements and other lay statements of record, the examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected bilateral knee disability.  The examiner must determine the range of motion of the Veteran's knees, in degrees, using a goniometer and noting by comparison the normal range of motion of the knee, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected bilateral knee disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the knees, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected bilateral knee disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected bilateral knee disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected bilateral knee disability.  The examiner must also indicate whether the bilateral knee disability was manifested by recurrent subluxation or lateral instability and if so, whether these symptoms represented slight, moderate, or severe impairment of the knees.  Please note: the examiner must assess both knees.  The report prepared must be typed.     
  
6.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected right foot disability.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's service-connected right foot disability.   Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements and other lay statements of record, the examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected right foot disability.  The examiner must determine the range of motion of the Veteran's right foot, in degrees, using a goniometer and noting by comparison the normal range of motion of the foot, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right foot disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the knees, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right foot disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right foot disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right foot disability.  The examiner must indicate whether these symptoms represented, moderate, moderately severe, or severe impairment of the right foot.  In addition, the examiner must indicate whether the right foot disability is manifested by flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  If so, the examiner must fully describe the nature and severity of these conditions.  The report prepared must be typed.     
     
7.  The Veteran must be afforded a VA examination to determine the effects of his service-connected disabilities on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file and Virtual VA records must be reviewed in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

8.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  After the requested examinations have been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  A medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

10.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


